Opinión disidente emitida por el
Juez Asociado Señor Sifre.
En la opinión de la mayoría no se resuelve que la Ley de la Judicatura derogó el precepto del artículo 395 de la Ley Hipotecaria que dispone que los expedientes de dominio se tramitarán presentándose un escrito “al Juez de primera ins-tancia del partido en que radiquen los bienes”. Por el con-trario, se hace un esfuerzo para reconciliarlo y armonizarlo con las disposiciones de la Ley de la Judicatura, diciéndose que “existe un solo ‘partido’ que comprende la totalidad de Puerto Rico y si los bienes están situados en ese único ‘partido’ . . . cualquier Sala del Tribunal de Primera Instancia podría con-siderar un expediente de dominio en forma compatible” con la Ley Hipotecaria. No me explico cómo es posible llegar a esa conclusión sin considerar derogado el citado precepto del artículo 395, supra. Una de dos, o ha quedado derogado, o está en vigor. Si lo está, y ese es mi criterio, la interpreta-ción que le dá el Tribunal con el fin de hacerlo compatible con la Ley de la Judicatura, destruye el objeto y propósito del mismo, y es a mi entender errónea.
Soy de opinión que las disposiciones de la sección 10 de la Ley de la Judicatura que tratan, entre otras cosas, del lugar en que podrán presentarse y ventilarse las acciones civiles o criminales, no son de aplicación por sus términos a los expe-dientes de dominio. Estoy convencido que no tuvo el legis-lador la intención de que lo fueran. Tales expedientes debe-rán tramitarse con sujeción a lo preceptuado en el artículo . 395 de la Ley Hipotecaria, y la competencia del juez para conocer de los mismos ha de determinarse por la situación de los bienes, sin que pueda invocarse el principio de la sumisión reconocido por la sección 10, supra, para otros asuntos.
*741Aunque de acuerdo con la Ley de la Judicatura, existe un solo distrito judicial, el Tribunal Superior tiene, sin embargo, salas en San Juan, Bayamón, Arecibo, Aguadilla, Mayagüez, Ponce, Guayama, Humacao y Caguas. El propósito que per-sigue el artículo 395, supra, se logra, y se cumple con sus preceptos, presentándose los expedientes de dominio en la sala del Tribunal Superior del territorio en que estén situados los bienes, sin que ello conflija con el hecho de existir un solo dis-trito judicial.
La nota del Registrador recurrido debería ser confirmada.